DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70, DRI, WB and WIH. 

2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 43, 521-52T, 52, Ts, DTI, 45, 72, 86, Ky, Kz, Ktx, Ky-h, Ktx-h, Dy-h and 130. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 33, 37, 38, 43 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cron et al. (US 2016/0280005 A1; hereinafter “Cron”).
	Cron discloses a wheel 100 comprising a non-pneumatic tire, wherein: a lateral direction of the wheel is parallel to an axis of rotation of the wheel; and the wheel is resiliently deformable in the lateral direction of the wheel (evident from at least paragraphs [0027] and [0035]), wherein: a vertical direction of the wheel is normal to the axis of rotation of the wheel; a horizontal direction of the wheel is normal to the axis of rotation of the wheel and the vertical direction of the wheel; and the wheel is resiliently deformable in the lateral direction of the wheel by being resiliently deformable torsionally about the horizontal direction of the wheel (evident from at least paragraphs [0027] and [0035]), wherein the non-pneumatic tire comprises an annular beam 170 configured to deflect at a contact patch of the non-pneumatic tire (paragraph [0035]), comprising an annular support 150 disposed radially inwardly of the annular beam and resiliently deformable (paragraph [0035]) such that, when the non-pneumatic tire is loaded, a lower portion of the annular support below the axis of rotation of the wheel is compressed and an upper portion of the annular support above the axis of rotation of the wheel is in tension (paragraphs [0002] and [0025]), comprising a hub resiliently deformable in the lateral direction of the wheel, wherein the hub comprises an inner annular member 160, an outer annular member 170 radially outward of the inner annular member, and a resiliently-deformable intermediate member 150 interconnecting the inner annular member and the outer annular member and resiliently deformable in the lateral direction of the wheel (paragraph [0035]; Fig. 1), wherein the resiliently-deformable intermediate member of the hub is smaller in the lateral direction of the wheel than the inner annular member of the hub and the outer annular member of the hub (Fig. 9 shows the inner radial end location 154 of the resiliently-deformable intermediate member 150 having a lateral dimension that is smaller than the lateral dimensions of both 160 and 170), and wherein the inner annular member of the hub comprises a mount (unlabeled flange portion shown in Fig. 9) for mounting the wheel to the axle (Fig. 9).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-7, 9, 12, 13, 20, 21, 26, 27, 34, 39, 44 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Cron in view of Rhyne et al. (US 2004/0012246 A1; hereinafter “Rhyne”).
	Although Cron expressly teaches a wheel with its lateral stiffness being reduced (Abstract), Cron fails to expressly disclose the claimed relationships between the lateral, radial and torsional stiffnesses, and the specific claimed stiffness values for the lateral, radial and torsional stiffnesses.
	Rhyne, however, teaches a wheel comprising a non-pneumatic tire wherein the “selection of the size and arrangement of the compliant band and the web spokes allow the vertical, lateral, and torsional stiffness of the wheel to be tuned independent of the contact pressure and of each other” (paragraph [0058]).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the wheel of Cron to have the claimed stiffness values and relationships based upon the desired design characteristics, such as riding comfortability and maneuverability, for the intended use of the wheel.

7.	Claims 32, 49, 50, 57, 61, 62 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Cron in view of Thompson (US 2014/0367007 A1).
	Regarding claims 32 and 68, Cron fails to expressly disclose a pressure is highest in a central portion of the contact patch of the non-pneumatic tire.
	Thompson, however, teaches a pressure is highest in a central portion of the contact patch of the non-pneumatic tire inasmuch as the entire contact patch has a uniform pressure (Abstract; paragraph [0059]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Cron so that a pressure is highest in a central portion of the contact patch of the non-pneumatic tire, such as taught by Thompson, to predictably improve durability of the tire by promoting even wear.
	Regarding claim 49, Cron fails to expressly disclose the annular beam being free of a substantially inextensible reinforcing layer running in a circumferential direction of the non-pneumatic tire.  
	Thompson, however, teaches an annular beam 100 that is free of a substantially inextensible reinforcing layer running in a circumferential direction of the non-pneumatic tire (paragraph [0058]).
	  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Cron so that the annular beam is free of a substantially inextensible reinforcing layer running in a circumferential direction of the non-pneumatic tire, such as taught by Thompson, as a well-known alternative annular beam configuration that would provide predictable results for providing excellent contact patch behavior and a desired annular beam shear stiffness to bending stiffness with a more simplistic homogenous design.
	Regarding claim 50, Cron fails to expressly disclose its annular beam being configured to deflect more by shearing than by bending at the contact patch of the non-pneumatic tire.  
	Thompson, however, teaches an annular beam 100 that is configured to deflect more by shearing than by bending at the contact patch of the non-pneumatic tire (paragraph [0076]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Cron so that the annular beam is configured to deflect more by shearing than by bending at the contact patch of the non-pneumatic tire, such as taught by Thompson, to achieve a desired contact patch performance.
	Regarding claim 57, Cron fails to expressly disclose the annular beam comprising a plurality of openings distributed in the circumferential direction of the non-pneumatic tire.  
	Thompson, however, teaches a wheel comprising a non-pneumatic tire in which the annular beam 100 comprises a plurality of openings distributed in the circumferential direction of the non-pneumatic tire for its various embodiments (Figs. 2-7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Cron so that the annular beam comprises a plurality of openings distributed in the circumferential direction of the non-pneumatic tire, such as taught by Thompson, as a well-known alternative annular beam configuration that would provide predictable results for decreasing the weight of the wheel while providing desired contact patch behavior, annular beam shear stiffness and annular beam bending stiffness for the intended use of the wheel.
	Regarding claims 61 and 62, Cron fails to expressly disclose its wheel being a caster wheel for a zero-turning-radius mower.
	Thompson, however, teaches a wheel comprising a non-pneumatic tire in which the wheel can be used as a caster wheel for a zero-turning-radius mower (paragraph [0122]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the wheel of Cron as a caster wheel for a zero-turning-radius mower, such as taught by Thompson, as a well-known wheel application that would allow the use of the wheel on a wider variety of vehicles.  
It is further noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the wheel of Cron is capable of being used a caster wheel for a zero-turning-radius mower

8.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Cron in view of Gaylo et al. (US 2017/0087931 A1; hereinafter “Gaylo”).
Although Cron further teaches the mount (unlabeled flange portion shown in Fig. 9) comprising a housing (defined by flange portion), Cron fails to expressly disclose the housing houses a bearing engaging the axle.
Gaylo, however, teaches a wheel comprising a non-pneumatic tire in which a mount (unlabeled radially inner portion of hub 10) comprises a housing to house a bearing 20 engaging an axle 21. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Cron so that its housing houses a bearing engaging the axle, such as taught by Gaylo, to provide predictable results for allowing the wheel to rotate with respect to the axle.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Cron et al. (US 2006/0113016 A1) in paragraph [0087], Abe (US 2008/0073014 A1) in paragraph [0064], and Anderfaas et al. (US 2011/0272254 A1) in paragraph [0006] all teach that the vertical, lateral and torsional stiffness values of the wheels are result-effective variables that can be tuned independent of each other for a given application at hand.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617